Mii. Justice FraNco Soto
delivered the opinion of the court.
This appeal raises the same questions that were decided today in the case of Trueba v. Zalduondo, ante, page 713.
There is some difference, however, which obliges ns to .give further attention to the matter.
The Trueba Case, supra, was decided on the pleadings .and not on the merits of the evidence. It was held therein that the reasoning of the First Circuit Court of Appeals in the eases of Rucabado v. Longpré et al. and Aboy v. Longpré, 239 Fed 291, had the same force as if it referred to section 1766 of the Civil Code in its relation to the Law of Evidence.
In this case the evidence consisted of four promissory notes signed by Gabriel Hernández aggregating $17,500 payable to the National City Bank of New York, San Juan Branch, and also of oral evidence. In the promissory notes the shares of stock pledged to secure them are mentioned, and that the corporation issued the certificates of stock is admitted by the plaintiff.
The oral evidence tends to establish the date on which the notes were made and to show that they were renewed later with the same security because the debtor had paid a part of the debt. Albert Clark, manager of the intervening bank, testified also “that the shares of stock were given by Gabriel Hernández to the bank to secure his accounts; that that fact was stated in the note; that outside of what appears in the note nothing is stated . . . and that in case of ,a pledge or security that is the system followed in banking, the bank holding possession of the stock and of the *720notes securing the loan.” In his answer Ramón Alonso does not deny categorically the legality of the original debt and rather alleges that it was paid at maturity, leaving the pledged stock free. It was further alleged as a defense that if such pledge was made by the debtor to the intervening bank, the fact of its date does not appear in any authentic document and the transfer was not entered in the books of the corporation, the Carmen Céntrale. This last defense presents a real basis of more formal importance. If it can not be supported by section 1766 of the Civil Code, it .certainly is supported by section 1195 as amended by Act No. 65 of March 7, 1912 (p. 109), which reads as follows:
“Section 1195. — The date of a private instrument shall be considered, with regard to third persons, only from the date on which it may have been filed or entered in a public registry, from the death of any of those who signed it, or from the date on which it may have been delivered to a public official by virtue of his office,
“The same provision shall apply with respect to the principal-in regard to contracts made by his agent, in the cases to which1 the last respective paragraphs of sections 1640 and 1247 of this Code refer, with the exceptions therein made.”
We have said that the legislators insisted on keeping in force that rule of evidence, because it was re-enacted in the same terms after the Law of Evidence was approved. Trueba Case, supra. However, although section 1195 estab-ishes the standard or requisites that a private document must contain in order to aiífect a third person, its application can not be so inflexible as to exclude other elements of evidence when they really exist and show its authenticity. Some of the Spanish commentators on section 1227 of the Spanish Civil Code, of which section 1195 is a reproduction, admit that the “acknowledgment” of the document is one of the means of evidence for establishing its authenticity. One of the authorities to whom we refer speaks, however,, *721•with, certain reservation when the evidence tends to show such acknowledgment by letters, witnesses or in any other way, “for neither the witnesses nor the private instruments by which proof of the acknowledgment is procured have such a great value as to constitute indisputable evidence of the date to which they refer. Then the case will be one where the value of the acknowledged private document or of the testimony referring thereto has to be considered, and as a consequence thereof and arriving at a conclusion from all of the evidence, the judge shall decide as to the date of the instrument what each particular case may warrant.” Scaevola, vol. 20, p. 314.
In the same sense the Supreme Court had already held, giving the rational and logical interpretation that could be given to section 1195, for in the case of Mattei v. Díaz et al., 25 P.R.R. 306, the following was said:
“The conclusion reached in the district court can only be accounted for upon the theory that the trial judge was not aware of the doctrine announced in the case of Longpré v. Wolff, 23 P.R.R. 13, in which the Cordova Case was distinguished and this court said:
“ ‘We are of the opinion that section 1195 of the Civil Code is. strictly applicable when there is no other evidence of an act or contract than a private document; but the said section does not provide that such a document combined with other probatory elements may not be held to prove that the said act or contract is valid as. against a third person, according to the judgment of the Supreme Court of Spain of February 18, 1898, Civil Jurisprudence, vol. 83, p. 408.’
“See also Torres v. Pons, 24 P.R.R. 435.”
Aside from tbis, the evidence as a whole supports the conclusion of the lower court and the judgment appealed from should be affirmed.
Mr. Justice Wolf took no part in the decision of this ease.